—Order of disposition, Family Court, Bronx County (Harold Lynch, J.), entered on or about September 21, 1995, which adjudicated respondent a juvenile delinquent, following a fact-finding determination that he committed acts which, if committed by an adult, would constitute the crime of attempted robbery in the second degree, and placed him on probation for a period of 12 months, unanimously affirmed, without costs.
The complainant’s, testimony describing respondent’s skin tone, race, age, and height, and that respondent, whose face, unlike the gun-brandishing cohorts, was uncovered, was only nine to twelve feet away when, in the course of a daylight encounter that lasted three to four minutes, the cohort asked for money and then pulled out what appeared to be a gun, provided clear and convincing evidence of an independent source for the complainant’s in-court identification (see, People v Williams, 222 AD2d 149).
The court’s fact-finding determination was based on legally sufficient evidence and was not against the weight of the evidence, which showed that respondent approached the complainant with cohorts, was located only three to five feet away from the cohort who pulled out a gun, fled only after the complainant picked up a rock and refused to drop it, and was seen by a police officer near the scene of the incident with his cohorts, all of them running and looking over their shoulders (see, People v Hedgeman, 70 NY2d 533, 543; People v Taylor, 203 AD2d 77, lv denied 83 NY2d 915; People v Davis, 186 AD2d 437, lv denied 81 NY2d 787). Concur—Sullivan, J. P., Ellerin, Ross, Williams and Andrias, JJ.